Exhibit 10.1
(DEUTSCHE BANK LOGO) [y93153y9315300.gif]

     
 
  Deutsche Bank AG New York Branch
 
  60 Wall Street
 
  New York, NY 10005
 
  Telephone: 212-250-9425
 
  Facsimile: 212-797-0779

     
Date:
  July 8, 2011
 
   
To:
  Town Sports International, LLC
Attention:
  Dan Gallagher
Facsimile no.:
  (212) 246-8422
 
   
Our Reference:
  Global No. NI317383N
 
   
Re:
  Interest Rate Swap Transaction

Ladies and Gentlemen:
The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Town Sports
International, LLC (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below.
The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference hereto. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.
1. This Confirmation, together with the Agreement, evidences a complete and
binding agreement between DBAG (“Party A”) and Counterparty (“Party B”) as to
the terms of the Transaction to which this Confirmation relates. This
Confirmation, together with all other documents referring to the ISDA Master
Agreement (Multicurrency-Cross Border) as amended from time to time (the “ISDA
Form”) (each a “Confirmation”) confirming Transactions (each a “Transaction”)
entered rote between us (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to an agreement
in the form of the ISDA Form as if Party A and Party B had executed an agreement
on the Trade Date of the first such Transaction between us in such form with any
amendments thereto mentioned in this Confirmation, with the Schedule thereto
(i) specifying only that (a) the governing law is the laws of the State of New
York, provided, that such choice of law shall be superseded by any choice of law
provision specified in the Agreement upon its execution, and (b) the Termination
Currency Is U.S Dollars and (ii) incorporating the addition to the definition of
“Indemnifiable Tax” contained in (page 48 of) the ISDA “User’s Guide to the 1992
ISDA Master Agreements” (the “Agreement”). In the event of any inconsistency
between the terms of this Confirmation, and the terms of the Agreement, this
Confirmation will prevail for the purpose of the Transaction.

     
Chairman of the Supervisory Board Clemens Börsig Management Board’ Josel
Ackermann (Chairman), Hugo Bänziger, Stefan Krause, Hermann-Josef Lamberti,
Jorgen Fitschon, Anshuman Jain, Rainer Neske
  Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business, a member of the London Stock
Exchange Deutsche Bank AG Is a Joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No 30 000 District Court of
Frankfurt am Main, Branch Registration In England and Wales BR000005, Registered
address, Winchester House, 1 Great Winchester Street, London EC2N 2DB Deutsche
Bank Group online http://www.deutsche bank.com

 



--------------------------------------------------------------------------------



 



2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

         
 
  Notional Amount;   USD 150,000,000
 
       
 
  Trade Date:   July l, 2011
 
       
 
  Effective Date:   July 13, 2011
 
       
 
  Termination Date:   July 13, 2014, subject to adjustment in accordance with
the Modified Following Business Day Convention

Fixed A mounts:

         
 
  Fixed Rate Payer:   Counterparty
 
       
 
  Fixed Rate Payer Period End Dates:   The 13th Business Day of each month of
each year, commencing
 
      August 13, 2011, through and including the Termination Date,
 
      subject to adjustment in accordance with the Modified
 
      Following Business Day Convention
 
       
 
  Fixed Rate Payer Payment Dates:   The 13th Business Day of each month of each
year, commencing
 
      August 13, 2011, through and including the Termination Date,
 
      subject to adjustment in accordance with the Modified
 
      Following Business Day Convention
 
       
 
  Fixed Rate:   1.983%
 
       
 
  Fixed Rate Day Count Fraction:   Actual/360
 
       
 
  Fixed Rate Payer Business Days:   New York, London
 
       
 
  Fixed Rate Payer Business    
 
  Day Convention:   Modified Following

Floating Amounts:

         
 
  Floating Rate Payer:   DBAG
 
       
 
  Floating Rate Payer Period End Dates’   The 13th Business Day of each month of
each year, commencing August 13, 2011, through and including the Termination
Date, subject to adjustment in accordance with the Modified Following Business
Day Convention
 
       
 
  Floating Rate Payer Payment Dates:   The 13th Business Day of each month of
each year, commencing August 13, 2011, through and including the Termination
Date, subject to adjustment in accordance with the Modified Following Business
Day Convention
 
       
 
  Floating Rate Option:   The greater of 1.5% or USD-LIBOR-BBA
 
       
 
  Designated Maturity:   1 month
 
       
 
  Spread:   None
 
       
 
  Floating Rate Day    
 
  Count Fraction:   Actual/360
 
       
 
  Reset Dates   The first Business Day in each Calculation Period.
 
       
 
  Compounding:   Inapplicable
 
        Business Days:   New York and London

2



--------------------------------------------------------------------------------



 



3. Additional Provision
1) CROSS DEFAULT
The “Cross Default” provisions of Section 5(a)(vi) of the ISDA Form will apply
to DBAG and Counterparty; provided however, that, Section 5(a)(vi)(1) is amended
by deleting in the seventh line thereof the words “, or becoming capable at such
time of being declared,”; provided further, that, with respect to
Section 5(a)(vi)(2), “Cross Default” shall not include any default that. (A) is
the result of mistake, administrative or back office error, wire transfer
difficulties or an error, omission or problem of an administrative or
operational nature, and such default is cured within three (3) Local Business
Days of such party’s receipt of written notice of its default; or (B) was caused
solely because such party was precluded from performing its obligations under
the relevant Specified Indebtedness, or was unable to so per form, using
reasonable means, directly or through the office of the party through which it
was acting for purposes of the relevant Specified Indebtedness, by reason of
force majeure, act of state, illegality or impossibility and such default was
cured within three (3) Local Business Days of the termination of such force
majeure, act of state, illegality or impossibility; provided, however, in either
case the party availing itself of such provision to excuse a default for the
grace period so provided had, in the case era payment default, the necessary
funds on hand to effect any such payment that is excused for the grace period
specified above.
“Threshold Amount” means in relation to Counterpart),, USD 10,000,000 and in
relation to DBAG, 3 percent of the ordinary shareholders’ funds of DBAG
appearing as such on its most recently published audited accounts,
2) ADDITIONAL TERMINATION EVENTS
Each of the following shall constitute on Additional Termination Event:
A. Counterparty’s obligations to DBAG under this Agreement:
(i) cease to be secured pursuant to the Security Documents (as such term is
defined in the Credit Agreement) at any time for any reason; or
(ii) cease to be equally and ratably secured with Counterparty’s obligations to
the Lender (as such term is defined in the Credit Agreement) under the Credit
Agreement pursuant to the relevant Security Documents at any time for any
reason, or
(iii) cease to be guaranteed by the Subsidiary Guarantors (as such term is
defined in the Credit Agreement) at any time for any reason.
For the purpose of the foregoing Termination Events, the Affected Party shall be
Counterpart),.
B. Any collateral under Credit Support Documents is released at any time when
DBAG, or an Affiliate of DBAG is not a party to the Credit Agreement, unless
such release will not have a material adverse effect on DBAG in respect of this
Agreement or the release of such collateral was provided for pursuant to the
terms of the Credit Agreement in effect when DBAG or an Affiliate of DBAG was a
party to such Credit Agreement or DBAG shall have consented in writing prior to
such release (such consent not to be unreasonably withheld).
As used herein and throughout this Agreement. “Credit Agreement” means that USD
300,000,000 Credit and Guarantee Agreement dated as of May 11, 2011 among Town
Sports International Holdings, Inc, Town Sports International, LLC, as the
Borrower, Various Lenders and Deutsche Bank Trust Company Americas, as
Administrative Agent, Deutsche Bank Securities Inc. and Keybank National
Association, as Joint Lead Arrangers and Joint Book Running Managers, and
Keybank National Association as Syndication Agent as may be amended, modified,
restated or replaced from time to time
3) CREDIT SUPPORT DOCUMENTS / PROVIDER
Credit Support Document: The Security Documents referenced in the Credit
Agreement and herein shall be deemed to be Credit Support Documents, with
respect to the Counterparty for the purposes of this Agreement.
Credit Support Provider: The Subsidiary Guarantors as defined in the Credit
Agreement and herein shall be deemed to be Credit Support Providers, with
respect to the Counterparty for the purposes of this Agreement.

3



--------------------------------------------------------------------------------



 



4) AGREEMENT TO DELIVER DOCUMENTS
For the purpose of Section 4(a)(ii) of this Agreement, Party B agrees to deliver
true and complete copies of all documents delivered to the Lenders under the
Credit Agreement if DBAG or an Affiliate of DBAG is not a party to such Credit
Agreement. This delivery obligation will be covered by the representation of
Party B as described in Section 3(d).
5) SET-OFF
Section 6(f) of the Agreement is deleted in its entirety and replaced with the
following:
“(f) Upon the designation of any Early Termination Date, the party that is not
the Defaulting Party or Affected Party (“X”) may, without prior notice to the
Defaulting or Affected Party (“Y”), set off any sum or obligation (whether or
not arising under thin Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Y to X (the “X Set Off Amount”) against any
sum or obligation (whether or not arising under this Agreement, whether matured
or unmatured, whether or not contingent and irrespective of the currency, place
of payment or booking office of the sum or obligation) owed by X to Y (the “Y
Set Off Amount”). X will give notice to the other party of any set off effected
under this Section 6(1).
For this purpose, either the X Set Off Amount or the Y Set Off Amount (or the
relevant portion of such set off amounts) may be converted by X into the
currency in which the other set off amount is denominated at the rate of
exchange at which X would be able, acting in a reasonable manner and in good
faith, to purchase the relevant amount of such currency.
If a sum or obligation is unascertained, X may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.
Nothing in this Section 6(1) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other rights to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”
6) General Conditions to Payment.
Without limiting the rights of a Non-defaulting Party under Section 6, if an
Event of Default with respect to a party has occurred and is continuing and
consequently the Non-defaulting Party does not make a scheduled payment or
delivery by reason of the condition specified in Section 2(a)(iii)(l), the
Non-defaulting Party shall have the tight to suspend performance (including
payments and deliveries) under any Transaction; provided that the Non-defaulting
Party shall provide written notice to the Defaulting Party within five (5) Local
Business Day of its exercising its right to suspend performance under
Section 2(a)(iii); and provided that in no event shall any such suspension
continue for longer than ninety (90) Local Business Days with respect to such
Transaction unless an Early Termination Date shall have been declared and notice
provided to the Defaulting Party thereof.
7) Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the date
hereof, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
8) Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010: In
connection with Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, the parties hereby specifically reserve the right to terminate,
renegotiate, modify, amend or supplement the Transaction to the extent that the
enactment of the Dodd-Frank Wall Street Transparency and Accountability Act of
2010 or any similar legislation, rule or regulation (the “Applicable Act”), or
any requirement under the Applicable Act or an amendment made by the Applicable
Act, constitutes a Termination Event or other similar event under the
Transaction that would give rise to such a right to terminate, renegotiate,
modify, amend or supplement the Transaction in accordance with its terms.

4



--------------------------------------------------------------------------------



 



9. No Waiver of Rights.

  (i)   Without limiting Section 9(d) or (f) of the Agreement, the parties
hereby agree that no payment or delivery by a party made pursuant this
Confirmation shall be presumed to preclude such party’s right to challenge the
determination of the amount of such payment or delivery obligation at a later
date or be deemed to be a waiver of any Event of Default or Termination Event
that exists as of the date of any such payment or delivery and no failure of a
party to invoke any dispute resolution procedures that may otherwise be
available to such party in connection with any such payment or delivery shall be
deemed to constitute a waiver of such party’s right to assert that the demand
for such payment or delivery constitutes a breach of this Agreement or to
constitute a waiver of such party’s right to bring a suit or proceeding in
respect thereof.”

(ii) Section 9(f) of this Agreement shall be amended by the addition of the
following at the end of the provision:
“(1) Failure by a party to expressly reserve any right, power or privilege it
has under this Agreement, and/or (2) continued performance by a party of its
obligations or enjoyment of any rights under this Agreement shall not in any way
undermine or prejudice the effectiveness of this Section.”
10. Account Details:
     Account Details for DBAG:

     
USD DBAG Payment Instructions:
   
Account With:
  DB Trust Co. Americas, New York
SWIFT Code:
  BKTRUS33
Favor Of:
  Deutsche Bank AG, New York
Account Number:
  01 473 969

     Account Details for Counterparty:

     
Payment instructions:
  Please provide

11. Offices:
     The Office for DBAG for this Transaction is New York, New York
     The Office of Counterparty for this Transaction New York, New York

     
12. Calculation Agent:
  DBAG, provided that if an Event of Default or a Potential Event of Default has
occurred and is continuing with respect to DBAG, the Calculation Agent shall be
a recognized dealer in the relevant derivatives market designated by
Counterparty. The Calculation Agent shall act in good faith and in a
commercially reasonable manner. The Calculation Agent shall, upon request by
Counterparty, provide a written explanation of any calculation, determination or
adjustment made by it including, where applicable, a description of the
methodology and the basis for such calculation, determination or adjustment in
reasonable detail.

5



--------------------------------------------------------------------------------



 



13. Representations
Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):
(A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction
(B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, tile risks of this
Transaction,
(C) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.
(D) Eligible Contract Participant. It is an “eligible contract participant”
within the meaning of the Commodity Exchange Act, Section 1a(12),
14. Tax Matters

(A)   Payer Tax Representations. For the purpose of Section 3(e) of the
Agreement, each of Party A and Party B makes the following representation:      
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement) to
be made by it to the other party under the Agreement. In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party pursuant to Section 3(f) of the Agreement; (ii) the satisfaction
of the agreement of the other party contained in Section 4(a)(i) or 4(a)(iii) of
the Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement; and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of the Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (B)   Payee Tax
Representations. For the purpose of Section 3(f) of the Agreement, Party A and
Party B will make the following representation specified below.   (i)   Party A.
It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of the
United States Treasury Regulations) for U.S. federal income tax purposes, and
each payment received or to be received by it will be effectively connected with
its conduct of a trade or business in the United States.

(ii) Party B. It is a “U.S. person” (as that term is used in Section 1.144
1-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal income
tax purposes (or, if Party B is disregarded entity for U.S. federal income tax
purposes, its beneficial owner is).

6



--------------------------------------------------------------------------------



 



(C) Tax Forms. For the purposes of Section 4(a)(i) and (ii) of the Agreement,
each party agrees to deliver the following documents, as applicable:

         
Party required to deliver document
  Form/Document/Certificate   Date by which to be delivered
 
       
Party A
  Internal Revenue Service Form W-8ECI.   Upon execution and delivery of this
Confirmation, promptly upon reasonable demand by Party B; and promptly upon
learning that any such form previously provided by Party A has become obsolete
or incorrect.
 
       
Party B
  Internal Revenue Service Form W-9.   Upon execution and delivery of this
Confirmation, promptly upon reasonable demand by Party A; and promptly upon
learning that any such form previously provided by Party B has become obsolete
or incorrect.

7



--------------------------------------------------------------------------------



 



15. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to:
     Attention. Derivative Documentation
     Telephone: 44 20 7547 4755
     Facsimile: 44 20 7545 9761
     E-mail: Derivative.Documentation@db.com
This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.
Yours sincerely,
Deutsche Bank AG New York

                  By:   DB Services New Jersey, Inc., as Agent                  
            BY:   /s/ Remi Adedoyin       Name: Remi Adedoyin       Title:  
Manager Rates Drafting             BY:   /s/ Larisa Besrayeva       Name: Larisa
Besrayeva       Title:   Manager Equity Drafting    

            Confirmed as of the date first written above:

Town Sports International LLC
      By:   /s/ Daniel Gallagher       Name:   Daniel Gallagher        Title:  
CFO     

8